Citation Nr: 1027438	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-38 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right foot and ankle 
disorder, to include as secondary to service-connected ingrown 
toenail involving the right great toe.  

2.  Entitlement to service connection for a left foot and ankle 
disorder, to include as secondary to service-connected ingrown 
toenail involving the right great toe.  

3.  Entitlement to an initial compensable rating for arthritis of 
the right first metatarsal joint.  

4.  Entitlement to aid and attendance allowance for E.S.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to January 
1953.  This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran has perfected his appeal of the issues relating to 
aid and attendance and a compensable rating for arthritis of the 
right first metatarsal joint.  On his substantive appeal that was 
received in July 2009, the Veteran indicated that he wanted a 
Board hearing regarding those issues.  

Further, the issues concerning service connection for bilateral 
foot and ankle disorders were remanded by the Board for further 
development in July 2008.  The Veteran testified at a hearing 
regarding those issues in May 2008 before a Veterans Law Judge 
who is no longer with the Board.  In July 2010, the Board offered 
him another hearing regarding those issues.  38 C.F.R. § 20.707 
(2009).  The Board received communication from the Veteran's 
representative requesting a videoconference hearing.  

Accordingly, the case is remanded for the following actions:

1. The RO must place the Veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO.  

2. This appeal has been advanced on the 
Board's docket.  38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is required.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

